NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




                United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 13, 2008*
                                  Decided November 20, 2008

                                             Before

                               RICHARD A. POSNER, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 08‐1760

MELVIN E. THOMAS,                                     Appeal from the United States District
     Petitioner‐Appellant,                            Court for the Southern District of Indiana, 
                                                      Terre Haute Division.
       v.
                                                      No. 2:07‐CV‐00002
H.J. MARBERRY,
      Respondent‐Appellee.                            Larry J. McKinney,
                                                      Judge.

                                           O R D E R

       Melvin Thomas, a federal prisoner in Terre‐Haute, Indiana, petitioned for a writ of
habeas corpus, see 28 U.S.C. § 2241, after the United States Parole Commission rejected his
application for release.  The district court denied the petition and Thomas appeals.  We
affirm the judgment.**


       *
        After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
       **
            Thomas’s motion to file a supplemental appendix is granted.  The documents have
                                                                               (continued...)
No. 08‐1760                                                                                Page 2

 
         Thomas is serving an aggregate sentence of 20 years to life on his convictions in the
Superior Court of the District of Columbia for two violent assaults.  He first became eligible
for parole in 2004, but by then Congress had tasked the United States Parole Commission
with the authority to grant or deny parole to former D.C. prisoners, see D.C. Code § 24‐131,
all of whom Congress had transferred to federal custody, see D.C. Code § 24‐101.  The
Commission issued parole guidelines applicable to D.C. prisoners whose initial parole
hearing occurred on or after August 5, 1998, including Thomas.  See 28 C.F.R. § 2.80(a).

        At Thomas’s initial parole hearing, the Parole Commission applied its guidelines and
denied parole.  Three years later, in August 2006, the Commission again denied parole and
scheduled another review for 2009.  Thomas then filed his § 2241 petition claiming that the
Commission had violated the ex post facto clause by applying its own guidelines, rather
than the D.C. guidelines in effect when he was sentenced in 1990.  Thomas also claimed that
the Commission had violated the due process clause by failing to adhere to the guidelines
that it did apply.  If not for these alleged errors , Thomas argued, he would now be on
parole.  He demanded that the Commission be directed to set a parole date.

       On appeal Thomas repeats his due process and ex post facto clause arguments,
which, as questions of law, we review de novo.  See Rodriguez v. United States, 286 F.3d 972,
978 (7th Cir. 2002).  His due process argument fails because the District of Columbia’s
parole statute is discretionary, D.C. Code § 24‐404(a) (1987); Ellis v. District of Columbia, 84
F.3d 1413, 1420 (D.C. Cir. 1996), and does not create a liberty interest in parole, Thompson
v. Veach, 501 F.3d 832, 836‐37 (7th Cir. 2007).  With no liberty interest at stake, there can be
no due process violation.  Id. at 837.  

        Thomas’s ex post facto clause argument also falls short.  To succeed, Thomas would
need to show either that the Parole Commission’s guidelines are harsher than the D.C.
guidelines they replaced or that application of the Commission’s guidelines “created a
significant risk of increasing” his punishment.  See Garner v. Jones, 529 U.S. 244, 255 (2000);
Glascoe v. Bezy, 421 F.3d 543, 547‐48 (7th Cir. 2005).  Because each set of guidelines
incorporates very similar factors, see, e.g., 28 C.F.R. § 2.80(e)‐(g); 28 D.C. Mun. Regs. § 204.18
(1987), the Commission’s guidelines are not harsher.  See Glascoe, 421 F.3d at 547.  Moreover,
the factors that the Commission weighed in denying parole to Thomas–his minimum
sentence, his disciplinary infractions, his history of violence, and his programming
achievement–would have been considered under the D.C. guidelines.  See 28 D.C. Mun.
Regs. §§ 204.4, 204.18, 204.22 (1987); D.C. Code § 24‐203.  Likewise, under either set of

       **
        (...continued)
been considered by the court.
No. 08‐1760                                                                              Page 3

guidelines the Commission could have granted or denied parole notwithstanding the
guidelines’ recommendation.  See 28 C.F.R. § 2.80(n); 28 D.C. Mun. Regs. § 204.22.  Given
these similarities, Thomas cannot show that the Commission’s use of its own guidelines
subjected him to a significant risk of increased punishment.  See Glascoe, 421 F.3d at 548‐49.

      We therefore AFFIRM the district court’s denial of Thomas’s petition for a writ of
habeas corpus.